Citation Nr: 1752444	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-33 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg disability, including as secondary to the service-connected residuals of a fractured right pelvis.

2.  Entitlement to a rating in excess of 10 percent for pneumothorax status post thoracotomy with residual scar.

3.  Entitlement to a rating in excess of 10 percent for residuals of a fractured right pelvis.

4.  Entitlement to a compensable rating for residuals for multiple rib fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1983 to December 1987 and in the Air Force National Guard from February 2002 to July 2002 and from November 2005 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) is from February and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the case for additional development.  The appeal also included claims for service connection for a psychiatric disability, migraines, sleep apnea, and a low back disability.  Since an April 2017 rating decision granted these claims, they are no longer before the Board for consideration.  

In April 2014, the Veteran provided testimony during a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the Veteran's claims file.  In July 2017, the Veteran was notified that the VLJ who conducted the April 2014 hearing was not available and he was offered an opportunity to have a hearing with a difference VLJ, which he declined.  See Correspondence and Hearing Request received July 2017.

The issues of entitlement to service connection for a right leg disability and a higher rating for the right pelvis disability and residuals of fractured ribs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Throughout the appeal, the evidence indicates that the Veteran's thoracotomy scar has been superficial, 4 x 1 cm in size and tender or painful at times, but has not been unstable or caused limitation of motion.

2.  The more probative evidence also shows that any respiratory symptoms present are not related to residuals of the Veteran's pneumothorax status post thoracotomy.  


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent for pneumothorax status post thoracotomy with residual scar.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (Code) 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran had a VA examination in conjunction with his claim and the development completed reflects substantial compliance with the Board's June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran's representative asserts that the claim should be remanded if it is not granted.  He contends that when a veteran asserts a disability is worse and the evidence is too old then a new examination is required.  He asserts that the examination is almost two years old and is too old to rate the disability.  

Here, there is no evidence (and the Veteran has not stated) that his pneumothorax status post thoracotomy has worsened since his last examination.  In the absence of such lay or medical evidence of worsening, there is no indication that the December 2015 VA examination does not reflect the current level of disability.  The "mere passage of time" does not render an old examination inadequate.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  Thus, reexamination is not required.

The representative also asserts that the VA respiratory examination is inadequate because the examiner relied on a pulmonary function test (PFT) from January 2011, which does not reflect the current level of functioning, and that she did so without explanation.  The Board finds, however, that the examiner gave a reasonable explanation for why another PFT was not needed.  The examination report specifically states that the PFTs are a reflection of the Veteran's NON-service connected asthma.  His previous history of pneumothorax, which resolved many years ago, would not cause any changes seen in the PFTs.  Therefore, the PFT's findings were solely related to the Veteran's NON-service connected asthma, and not to his history of pneumothorax and thoracotomy.  See C&P Exam received December 2015.  

In light of the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. §  4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

A March 2011 statement from Dr. N. O indicates the Veteran has pain in the scar area with breathing problems.  Every activity that causes him changes in thoracic cavity causes him pain especially when deep breathing.  There is tenderness to palpation of the scar that increases with cold weather or certain movement.  See Medical Treatment Record - Non-Government Facility received March 2011.

On December 2015 VA examination, the Veteran's scar was not unstable, there was no loss of covering of skin, it was superficial and nonlinear, and it was not tender and painful.  The size of the scar was 1 x 4 cm. and it did not impact his ability to work. The scar has remained stable and there were no new related surgeries or procedures since his last VA examination.   See C&P Exam received December 2015.

The Veteran also underwent a VA respiratory examination in December 2015 to determine if any of his breathing complaints were related to his service-connected disability.  He reported his condition as stable, and there was no evidence of new pneumothorax or therapeutic procedures since 1987.  There were also no respiratory complications or infections related to the past history of pneumothorax, and no recurrences.  The Veteran reported a history of childhood asthma that had been in remission since age 17, and had remained asymptomatic for many years.  Over the past three or four years, he began to experience intermittent episodes of asthma, which was manifested by shortness of breath, chest tightness, and wheezing.  The Veteran currently had a scar that was not painful and/or unstable, and it did not have a total area greater than 39 square cm.  The physician opined that the Veteran's current asthma was not caused by and not related to his service-connected post pneumothorax status post thoracotomy.  She explained that medical literature describes as commonplace children having asthma that resolves only to have it reappear in adulthood.  The medical literature did not support that a previous episode of pneumothorax could cause asthma as these are two different disease entities with different pathophysiological processes.  She noted that the Veteran had one episode of pneumothorax that completely resolved with thoracotomy in 1987 without evidence of sequelae or residuals.  There were also no recurrences or new related procedures since then.  The Veteran did not have a pulmonary or lung disability related to his service-connected post pneumothorax and status post thoracotomy.  There was no evidence of associated restrictive lung disease according to chest X-rays and PFTs.  There was also no evidence of residual ventilator impairment related to pneumothorax or thoracotomy.  See C&P Exam received December 2015.

The Veteran's service-connected disability is rated as 10 percent disabling under Codes 6843-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.2.  In the present case, Code 6843 refers to the Veteran's pneumothorax and Code 7804 refers to the residual scar.  See 38 C.F.R. §§ 4.97, 4.118.  

As shown by the VA examination, the only residual of the Veteran's pneumothorax status post thoracotomy is a scar.  His breathing problems have been attributed to his asthma and the physician offered a highly probative opinion and rationale as to why it is not related in any way to the Veteran's service-connected disability.  Thus, the disability is to be rated based on his scar.

Under Code 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118.

Under Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Code 7804 is applicable to unstable or painful scars and provides a 10 percent rating for one or two scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Code, when applicable. 

Code 7805 provides that any disabling effects not considered in a rating provided under Codes 7801-04 are to be evaluated under an appropriate diagnostic code.

Given that the Veteran's scar is on his trunk and has been described as superficial, stable, painful or tender at times, and measures 4 x 1 cm, it is most appropriately rated under Code 7804.  In order to warrant a rating higher than 10 percent, the Veteran must have three or more service-connected scars that are unstable or painful, which he does not.

In light of the foregoing, a rating in excess of 10 percent is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to a higher rating that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for pneumothorax status post thoracotomy with residual scar is denied.


REMAND

The Board finds that there has not been substantial compliance with the Board's June 2015 remand as it pertains to the claimed right leg disability.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
Although the Board specifically requested opinions that addressed secondary service connection for the claimed right leg disability, the December 2015 examiner only addressed direct service connection in her opinion.  

It is further noted that the Veterans Law Judge who conducted the April 2014 video conference hearing sought to clarify the nature of the claimed right leg disability.  The Veteran indicated that the right leg disability may also involve a neurological disorder.  See Hearing Transcript, pp. 14, 26.  Since the examination did not include consideration of a neurological disorder, this should also be addressed on remand.

The Board also finds that the December 2015 VA examination for the right pelvis disability does not fully satisfy the requirements for orthopedic disabilities that require joint tests in active and passive motion, and in weight-bearing and non-weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, reexamination is needed.

Based on the testimony of the April 2014 hearing, a VA respiratory examination was requested since the claimed breathing problems could have possibly been either a residual of the thoracotomy or fractured ribs.  As discussed above, a VA examiner opined that the breathing difficulty was related solely to the Veteran's asthma, which was completely separate from the pneumothorax in service or its residuals.  The Veteran's testimony concerning his fractured ribs, however, shows that he had left-sided chest pain that has never been examined.  Since none of the recent VA examinations address whether the Veteran's chest pain is a residual of his fractured ribs, an examination and opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of the claimed right leg disability.  Make sure the electronic claims file is made available to the physician and reviewed.  The clinician must address the following:

a) Is it at least as likely as not (50 percent probability or better) that the claimed right leg disability, which has been identified as right knee arthritis, is proximately due to or the result of the service-connected status post fracture of the right pelvis?

b) Is it at least as likely as not that the claimed right leg disability, which has been identified as right knee arthritis, is aggravated by the service-connected status post fracture of the right pelvis?

c) Does the Veteran have a right lower extremity neurological disorder and, if so, is it at least as likely as not proximately due to or the result of the service-connected status post fracture of the right pelvis?

d) Does the Veteran have a right lower extremity neurological disorder that is at least as likely as not aggravated by the service-connected status post fracture of the right pelvis?

e) The clinician must provide a complete explanation for the rationale for all opinions expressed.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right pelvis disability.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings necessary to rate the disability must be reported in detail.  

a) The examination must include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the right hip.  If the left hip is undamaged, then include range of motion studies for this hip as well.  

b) Range of motion studies must include comment on pain in active motion and passive motion, and in weight-bearing and nonweight-bearing.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

c) The clinician must also address range of motion loss specifically due to pain and any functional loss during flare-ups for the right hip.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected residuals of fractured ribs.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings necessary to rate the disability must be reported in detail.  

4.  The examination reports should be reviewed to ensure substantial compliance with the directives of this remand and corrective action deemed necessary should be completed. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


